Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 1 of 17 PageID #: 985




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 ALYSON NALE                                         CIVIL ACTION NO. 3:19-CV-00473

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 NURSE FINLEY, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                             RULING

         This is an action brought by Plaintiff Alyson Nale (“Nale”) against Defendants Nurse

 Finley, Union Parish Detention Center (the “Detention Center”), and Travelers Indemnity

 Company (collectively “Defendants”) for damages Nale allegedly sustained as a result of her

 confinement at the Detention Center between May and June of 2018. Pending here is a Motion

 in Limine filed by Defendants to partially exclude the expert report and testimony of Kathryn J.

 Wild (“Wild”) [Doc. No. 27]. Nale has filed an opposition [Doc. No. 37]. Defendants have filed

 a reply to the opposition [Doc. No. 41].

         For the following reasons, Defendants’ motion is GRANTED IN PART and DENIED IN

 PART.

 I.      FACTS AND PROCEDURAL HISTORY

         Nale arrived at the Detention Center on May 20, 2018, as a pretrial detainee. Nale

 alleges that she had been suffering from Reynaud’s disease and that she immediately asked to

 see a doctor for her left fingers, which she contends were visibly damaged. After asking the

 guards for help multiple times and being ignored, Nale alleges she was able to see Nurse Finley

 only twice over the duration of her stay.
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 2 of 17 PageID #: 986




        Nale bonded out of the Detention Center on June 15, 2018. Nale alleges that she sought

 medical care on July 3, 2018, with a doctor at Urgent Care, who diagnosed her with gangrene

 and informed her that her fingers would have to be amputated. On July 12, 2018, Nale

 underwent surgery in El Dorado, Arkansas, to remove her gangrenous fingers.

        On April 12, 2019, Nale filed this lawsuit against Defendants. Nale’s damage claims are

 based on (1) willful indifference to her serious medical needs, and (2) medical negligence in

 failing to care for her serious needs during her detention. This alleged lack of care purportedly

 resulted in the post-release finding that her fingers were gangrenous and would have to be

 amputated. For her willful indifference and medical negligence claims, Nale relies on the expert

 report and expert testimony of Wild, a Registered Nurse (“RN”).

        On November 4, 2020, Defendants filed the pending motion in limine, seeking to exclude

 portions of Wild’s expert report (“Wild’s Report”), and to prohibit parts of her proposed

 testimony [Doc. No. 27]. More specifically, Defendants argue that:

                1.      Wild’s Report contains impermissible legal opinions and
                        conclusions;

                2.      Wild’s Report cites and relies on inapplicable, irrelevant
                        national standards;

                3.      Wild’s Report asserts a “lack of documentation,” but that is
                        irrelevant to Nale’s claims;

                4.      Wild’s opinions regarding requirements for medical and
                        health care at inmate facilities should be limited to the
                        Louisiana Administrative Code provisions;

                5.      Wild’s Report relies on improper hearsay medical opinions
                        by Nale’s cellmate;

                6.      Wild lacks the expertise to render opinions as to
                        inadequacies in inmate care; and

                7.      Wild’s Report makes improper credibility determinations.

                                                  2
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 3 of 17 PageID #: 987




         The Court will consider each argument in turn.

 II.     Applicable Law and Analysis

         A.      Applicable Law

                 1.      Motions in Limine

         A motion in limine is a motion made prior to trial for the purpose of prohibiting opposing

 counsel from mentioning the existence of, alluding to, or offering evidence on matters so highly

 prejudicial to the moving party that a timely motion to strike or an instruction by the court to the

 jury to disregard the offending matter cannot overcome its prejudicial influence on the jurors'

 minds. Mathis v. Pinnacle Entm't, Inc., CIV.A. 11-2199, 2014 WL 2880217, at *5 (W.D. La. June

 23, 2014) (quoting Bocalbos v. Nat'l W. Life Ins. Co., 162 F.3d 379 (5th Cir. 1998)).

                 2.      Relevancy Under the Federal Rules of Evidence

         The essential prerequisite of admissibility is relevance. United States v. Hall, 653 F.2d

 1002, 1005 (5th Cir. 1981) (Citing FED. R. EVID. 402). Rule 401 defines relevant evidence as

 evidence having any tendency to make the existence of any fact that is of consequence to the

 determination of the action more probable or less probable than it would be without the evidence.

 FED. R. EVID. 401. Evidence which is not relevant is not admissible. FED. R. EVID. 402. Implicit

 in the above definition are two distinct requirements: (1) the evidence must be probative of the

 proposition it is offered to prove, and (2) the proposition to be proved must be one that is of

 consequence to the determination of the action. Hall, 653 F.2d at 1005. Whether a proposition

 is of consequence to the determination of the action is a question that is governed by the substantive

 law. Simply stated, the proposition to be proved must be part of the hypothesis governing the case

 a matter that is in issue, or probative of a matter that is in issue, in the litigation. Id.




                                                     3
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 4 of 17 PageID #: 988




        Moreover, pursuant to Rule 403 of the Federal Rules of Evidence, the Court may exclude

 evidence that satisfies the above requirements for relevancy “if its probative value is substantially

 outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

 misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

 FED R. EVID. 403. “‘Unfair prejudice’ within its context means an undue tendency to suggest

 decision on an improper basis, commonly, though not necessarily, an emotional one.” FED R.

 EVID. 403, 1972 Advisory Committee Note.

                3.      Hearsay Under the Federal Rules of Evidence

        Rule 801(c) defines hearsay as a statement, other than one made by the declarant while

 testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

 Pursuant to Rule 802, hearsay is not admissible except as provided by the Federal Rules of

 Evidence, by rules prescribed by the United States Supreme Court pursuant to statutory authority,

 or by Act of Congress. FED R. EVID. 802.

        B.      Analysis

                1.      Impermissible legal opinions and conclusions

        Defendants contend that Wilds’ Report impermissibly offers the legal conclusion that

 Defendants were deliberately indifferent in numerous places. Wild Report states, in relation to the

 care given to Nale:

                ...Nurse Finley and the staff at the Union Parish Detention Center ...
                recklessly disregarded her serious medical need [Kathryn J. Wild,
                Preliminary Expert Report, Doc. No. 27-2, p. 7];

                ... Ms. Nale ... did see Nurse Finley twice during her incarceration,
                but here are no documents that demonstrate that this facility
                provides the needed access to care required to ensure that inmates’
                serious medical needs are addressed. This is well below the standard
                of care and shows total indifference to the needs of this incarcerated
                individual [Id., p. 8];

                                                  4
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 5 of 17 PageID #: 989




              ...Nothing in the documentation provided support [sic]a delivery
              system that addresses the serious health care needs of the inmates
              incarcerated there. This is well below the standard of care and
              indifferent to the serious medical needs of inmates incarcerated
              at the Union Parish Detention Center [Id., p. 9]);

              ...Based on the lack of documentation provided by the defendants in
              this case, it is again clear that the system in place to provide care to
              inmates is well below the standard of care and is indifferent to their
              serious medical needs [Id., p. 10];

              ...Examining a patient with a serious medical need and ordering
              medications would certainly fall into this category and lack of
              documentation is reckless well below the standard of care and
              indifferent to a patient’s serious medical need [Id., p. 10];

              ...there was no intake screening performed on this patient which is
              well below the standard of care and indifferent to Ms. Nale’s
              serious medical needs [Id., p. 10, Opinion Summary No. 2];

              ...The Union Parish Detention Center did not have a system in place
              for Ms. Nale to report daily her health care needs. ... This was well
              below the standard of care and indifferent to Ms. Nale’s serious
              medical needs [Id., p. 11, Opinion Summary No. 3];

              ...Ms. Nale was not provided with her physician prescribed
              medications in any regular or acceptable manner. This was well
              below the standard of care and indifferent to Ms. Nale’s serious
              medical needs [Id., p. 11, Opinion Summary No. 5];

              ...there was no acceptable record keeping practice in place to
              provide Ms. Nale with continuity of health care while incarcerated
              ... This was well below the standard of care and indifferent to Ms.
              Nale’s serious medical needs [Id. p. 11, Opinion Summary No. 6];
              and

              ...the care provided to Ms. Alyson Nale by Nurse Finley in the Union
              Parish Detention Center did not meet reasonable and acceptable
              practices based on all the circumstances presented to them [sic] at
              the time of the care provided, and they [sic] recklessly disregarded
              her serious medical need [Id.].

 (emphasis added)




                                                 5
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 6 of 17 PageID #: 990




         Defendants contend that, although Wild omits the word “deliberate,” it is clear that she is

 offering a legal conclusion of deliberate indifference. Defendants further contend, that, whether

 or not they were deliberately indifferent to Nale’s medical needs is a legal conclusion, which an

 expert is not allowed to make. Nale responds that Wild is offering several opinions based on her

 30 years expertise in nursing in a correctional facility, and, that these opinions are not legal

 conclusions, but instead are opinions of fact. She further asserts that, even if some of these opinions

 embrace the ultimate issue in the case, this is permissible under FED. R. EVID. Art. 704.

         The Court finds that these statements are not admissible. As stated in Davidson v. Texas

 Dept. of Criminal Justice, 91 Fed. App’x. 963 (5th Cir. 2004):

                  Prison officials violate the constitutional proscription against cruel
                 and unusual punishment when they are deliberately indifferent to a
                 prisoner’s serious medical needs... “The legal conclusion of
                 ‘deliberate indifference[]’ ... must rest on facts clearly evincing
                 ‘wanton’ actions on the part of the defendants.” Johnson v. Treen,
                 759 F.2d 1236, 1238 (5th Cir. 1985).

 [Id., at 964]. In U.S. v. Izydore, 167 F.3d 213 (5th Cir. 1999), the Fifth Circuit specifically rejected

 the argument Nale now asserts. There, after citing Rule 704(a)’s allowance of expert testimony on

 an “ultimate issue” (Id.at 218), the Izydore Court said further, “[t]hat rule, however, does not allow

 a witness to give legal conclusions. Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir.

 1983).” (Id.). See also McBroom v. Payne, 478 Fed. App’x. 196, 200 (5th Cir. 2012) (noting Fed.

 R. Evid.704(a) “does not permit experts to offer legal conclusions”); see also, U.S. v. Williams,

 343 F.3d 423, 435 (5th Cir. 2003) (“Rule 704(a) ‘does not allow a witness to give legal

 conclusions.’”).

         The Court further finds that Wild’s “indifference to serious medical needs” and “reckless

 disregard” opinions are legal conclusions as to the conduct at issue. Additionally, these opinions

 are prohibited under FED. R. EVID. 403 because they are likely to confuse the jury, which could

                                                    6
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 7 of 17 PageID #: 991




 interpret Wild’s “indifference” and reckless disregard statements to actually mean deliberate

 indifference.

        Defendants also object that Wild provides her commentary on the law, discussing (1) the

 holding of Estelle v.Gamble, 429 U.S. 97 (1976); (2) the legal definition of “cruel and unusual

 punishment”; (3) conduct “proscribed by the Eighth Amendment”; and (4) protections for pretrial

 inmates provided by the Fourteenth Amendment. Wild states:

                 To deny care to a patient because of lifestyle behaviors, such as
                 smoking and drug use, is unconscionable. If this were an acceptable
                 practice in the correctional setting, millions of incarcerated
                 individuals would be subjected to subpar care seen frequently prior
                 to 1976 when Estelle v. Gamble established the principle that the
                 deliberate failure of prison authorities to address the medical needs
                 of an inmate constitutes “cruel and unusual punishment”. It held that
                 “deliberate indifference to serious medical needs of prisoners
                 constitutes the ‘unnecessary and wanton infliction of pain’ ...
                 proscribed by the Eighth Amendment.” The Fourteenth Amendment
                 protects pretrial inmates held in Local Detention Facilities in the
                 same manner.

 [Doc. No. 27-2, p. 10]

        Defendants object that there is nothing in Wild’s Report that supports the assertion that

 Nale was denied care because of lifestyle behaviors, such as smoking and drug use. The quoted

 paragraph is also an improper argument and comment on the imagined fate of “millions of

 incarcerated individuals,” and is an irrelevant rumination on prisoner rights in general. In a

 somewhat similar vein, an expert’s improper discourse was held inadmissible in Nagle v. Gusman,

 No. 12-1910, 2016 WL9411376 (E.D. La. Feb. 29, 2016). There, the expert opined on factors that

 rendered an inmate’s suicide “particularly tragic.” Id., at *13. The court found these statements

 “totally inappropriate.” Id. Pertinent here, the court said further:

                 Nor does it appear that this opinion will “help the trier of fact to
                 understand the evidence or to determine a fact in issue.” Fed. R.
                 Evid.703; see also Cook ex rel Estate of Tessier v .Sheriff of Monroe

                                                    7
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 8 of 17 PageID #: 992




                Cty., Fla., 403 F.3d 1092, 1110-11 (11th Cir. 2005) (“Proffered
                expert testimony generally will not help the trier of fact when it
                offers nothing more than what lawyers for the parties can argue in
                closing arguments.” Counsel should not retain experts to make their
                closing arguments for them. ... Dr. Schwartz’s opinion concerning
                the “doubly tragic” nature of Goetzee’s suicide is therefore
                inadmissable.

 Id. The Court agrees. The above quoted opinion is an improper commentary on the law and is

 more in the nature of a closing argument.

        Accordingly, Defendants’ motion is GRANTED, and the above legal conclusions and

 commentary are excluded.

                2.      Wild’s Report cites and relies on inapplicable, irrelevant
                        national standards

        Defendants object that Wild’s Report cites and relies on the National Commission on

 Correctional Health Care (“NCCHC”) Standards for Health Services in Jails (hereinafter “National

 Standards”) [Doc. No. 27-2, pp. 7-10]. Defendants argue that the NCCHC Standards are not

 Louisiana requirements, and they are not applicable to the Detention Center.               Moreover,

 Louisiana’s Minimum Jail Standards/Medical and Health Care provisions, as set forth in the

 Louisiana Administrative Code, Title 22, Part III, § 2909, do not incorporate, reference, or mention

 the NCCHC Standards; therefore, the NCCHC Standards are not relevant under FED. R. EVID. 401

 (“Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would

 be without the evidence; and (b) the fact is of consequence in determining the action”).

         Additionally, Defendants argue that references to NCCHC Standards would confuse the

 issues, mislead the jury, and be unfair. Thus, any evidence of and/or discussion of the NCCHC

 Standards should be excluded under FED. R. EVID. 403 (which allows exclusion of evidence “if

 its probative value is substantially outweighed by a danger of one or more of the following: unfair

 prejudice, confusing the issues, misleading the jury ...”).

                                                   8
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 9 of 17 PageID #: 993




           Nale responds that she will agree to exclude testimony about the NCCHC Standards, and,

 that Wild will limit her testimony to the Louisiana law regarding the standard of health care in

 penal institutions.

           Accordingly, Defendants’ motion in limine is GRANTED, and any evidence of or

 reference to the NCCHC Standards for Health Services in Jails is excluded.

                  3.     Wild’s Report asserts a “lack of documentation,” but
                         that is irrelevant to Nale’s claims

           Defendants object to the portion of Wild’s Report that cites a NCCHC Standard (“SectionJ-

 H-01”) regarding “Health Record Format and Contents” [Doc. No. 27-2, p.10], which “states that

 the method of recording entries in the health record and the format of the health record are

 approved by the responsible authority, and include at a minimum … ” [Id.]. The Report further

 states:

                  In all correctional healthcare settings, it is expected that medical
                  care provided by health professionals is documented into an
                  individual patient health record. Documentation in the health record
                  provides for continuity of care from one provider to another and
                  helps to ensure that patients receive appropriate care for their serious
                  medical needs. Nurse Finley testified in his deposition that he only
                  documents by exception, to include things like sending a patient to
                  the hospital or drawing blood. Examining a patient with a serious
                  medical need and ordering medications would certainly fall into this
                  category and lack of documentation is reckless, well below the
                  standard of care and indifferent to a patient’s serious medical need.

 [Id.,p. 10]. Defendants first argue that the cited National Standard is not applicable to the Union

 Parish Detention Center and cannot support any conclusion based thereon. As indicated above,

 Nale responds that she will agree to exclude testimony about the NCCHC Standards and that Wild

 will limit her testimony to the Louisiana law regarding the standard of health care in penal

 institutions. Accordingly, to the extent Defendants object to any evidence of or reference to the




                                                     9
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 10 of 17 PageID #: 994




  NCHHC Standards in Wilds’ above quoted opinion, the motion is GRANTED, and any such

  reference is excluded.

         Defendants further seek the exclusion of the above statement in full on the grounds that,

  although Nale alleges she was not provided medical care, she does not allege damages due to any

  lack of documentation regarding her medical condition, nor does she make any allegations

  regarding a lack of continuity of care from one provider to another due to any lack of

  documentation. [Complaint, Doc. No. 1, ¶¶ 4-24].

         Defendants assert that a purported “lack of documentation” has nothing to do with Nale’s

  claims. Wild’s opinion is therefore irrelevant, in that her opinion would not aid the jury in

  determining any matter at issue. Wild’s conclusion is also unfairly prejudicial; it confuses the

  issues and would mislead the jury. Thus, Wild’s above quoted opinion should be excluded under

  FED R. EVID. 401 (relevance) and FED R. EVID. 403 (probative value outweighed/ prejudicial/

  confuse issues/ misled jury). Also, her opinion states a legal conclusion.

         Nale responds that Defendants failed to document her treatment, and, further, even lost all

  of her medical records, which is well below the standard of care and show indifference to her

  serious medical needs.

         The Court finds that, at this juncture, Defendants have not carried their burden of showing

  that evidence of a lack of documentation, or a lack of continuity of care from one provider to

  another due to any lack of documentation, would be totally irrelevant at trial. Accordingly, to the

  extent Defendants seek the exclusion of the above statement in full, the motion is DENIED.

  Defendants may re-urge their objection at trial.




                                                     10
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 11 of 17 PageID #: 995




                 4.     Wild’s opinions regarding requirements for medical and health care at
                        inmate facilities should be limited to the Louisiana Administrative
                        Code provisions

         As indicated above, Nale responds that she will agree to exclude testimony about the

  NCCHC Standards and that Wild will limit her testimony to the Louisiana law regarding the

  standard of health care in penal institutions. Accordingly, Defendants’ motion is GRANTED.

                 5.     Wild’s Report relies on improper hearsay medical opinions by her
                        cellmates

         Defendants object to the portions of Wild’s Report which cite written statements provided

  by other inmates that they could see that Nale’s fingers had gangrene. [Doc. No. 27-2, p. 9].

  Regarding the assertions of one such inmate, Wild states: “Heidi Moon reported that during this

  time she could see the gangrene under Ms. Nail nails start to progress and she knew that Ms. Nale

  needed medical attention.” [Id.] Defendants contend that there is nothing in Wild’s report to

  establish Heidi Moon is qualified to diagnose “gangrene” or otherwise qualified to provide medical

  opinions. The “gangrene” reference in Wild’s Report should be excluded, and Wild should be

  prohibited from testifying as to cellmate reports of “gangrene.” As noted in Associated Terminals

  of St. Bernard, LLC v. Potential Shipping HK Co., Ltd., No. 17-5109, 2018 WL 947660 (E.D. La.

  Feb. 16, 2018):

                 ...an expert’s reliance on hearsay to form his expert opinion does not
                 render the hearsay itself admissible as competent evidence. Indeed,
                 Federal Rule of Evidence 703 “was amended in 2000 ‘to emphasize
                 that when an expert reasonably relies on inadmissible information
                 to form an opinion or inference, the underlying information is not
                 admissible simply because the opinion or inference is admitted.’”
                 Szymanski v. Murphy, 473 Fed. App’x.649, 654-55 (10th Cir. 2011))
                 quoting Fed. R. Evid. 703 advisory committee notes); cf. Jones v.
                 Am. Council on Exercise, No. 15-3270, 2016 WL 6084636, at *10
                 (S.D. Tex. Oct.18, 2016) (Miller, J.)(“This is perhaps the type of
                 evidence an expert may rely upon, but it is hearsay and not
                 admissible on its own.”).



                                                  11
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 12 of 17 PageID #: 996




  [Id.,at *2]. Defendants contend that they should not be prejudiced by an unsubstantiated hearsay

  medical opinion simply because Wild includes it in her Report. Accordingly, the “gangrene”

  statement should not be allowed.

         Nale responds that expert witness testimony is a widely recognized exception to the rule

  against hearsay testimony. She further contends that the witnesses have given sworn statements

  or have been deposed, with the exception of Heidi Moon, who failed to appear for her deposition.

         Defendants reply that they are not making a blanket objection to “hearsay” used by Wild;

  instead, they object to Wild’s quotation of an inmate’s medical assessment of seeing “gangrene”

  in Nale’s fingers while at the Detention Center. They object to the medical opinion of an inmate

  not shown to have any medical expertise, training, or knowledge, and whose medical assessment

  of “gangrene” could just as likely be attributed to bruises or some other medical condition.

         The Court agrees that the hearsay “gangrene” information is not admissible simply because

  it is repeated in Wild’s Expert Report. See Associated Terminals of St. Bernard, LLC, supra.

  Further, Defendants would be prejudiced by the introduction of hearsay in the form of the untrained

  inmates’ medical diagnosis of gangrene. Defendants’ motion is GRANTED, and Wild will not be

  allowed to offer any evidence of “gangrene” based on the conclusion of untrained inmates lacking

  expertise to render a medical opinion.

                 6.      Wild lacks the expertise to render opinions as to inadequacies in inmate
                         care by correctional officers

         Defendants contend that Wild has no specialized knowledge of any standards or guidelines

  relating to correctional officers. This objection is not directed to her testimony as to Nurse Finley,

  but, is instead directed to her testimony as to the correctional officers. Defendants state that Wild’s

  curriculum vitae further shows she has no experience or training as a law enforcement officer or

  as an officer at a correctional facility. Despite her lack of expertise in relation to correctional

                                                    12
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 13 of 17 PageID #: 997




  officers, Wild states in her Report that the staff at the Detention Center did not meet reasonable

  and acceptable practices based on all the circumstances presenting to them at the time of Nale’s

  incarceration, and, further, that they recklessly disregarded her serious medical need. [Doc. No.

  27-2, p. 7]. Wild also states that there is nothing in the documents reviewed that indicates any

  officer properly responded to Nale’s need for immediate care. [Id.]

         Defendants assert that Wild lacks the expertise to give opinions on alleged inadequate care

  given by any staff correctional officers at the Detention Center, and the above-referenced

  statements should be stricken, with Wild also prohibited from testifying as to correctional officer

  care for Nale, or the alleged lack thereof. They point out that Wild’s testimony as to such matters

  was found inadmissible in Grafton v. Bailey, No. 13-2940, 2018 WL 2325410 (W.D. La. May 22,

  2018). There, the court said:

                 Rule 702 of the Federal Rules of Evidence governs the admissibility
                 of expert witness testimony. See Fed. R. Evid. 702; see
                 also Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113
                 S.Ct. 2786 (1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir.
                 2006).

                 Rule 702 provides:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form of an
                 opinion or otherwise if:
                 (a) the expert's scientific, technical, or other specialized knowledge
                 will help the trier of fact to understand the evidence or to determine
                 a fact in issue;
                 (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and methods;
                 and
                 (d) the expert has reliably applied the principles and methods to the
                 facts of the case.

                 “To qualify as an expert, ‘the witness must have such knowledge or
                 experience in [his] field or calling as to make it appear that his
                 opinion or inference will probably aid the trier in his search for
                 truth.’” United States v. Hicks, 389 F.3d 514, 524 (5th Cir.

                                                  13
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 14 of 17 PageID #: 998




              2004), quoting United States v. Bourgeois, 950 F.2d 980, 987 (5th
              Cir. 1992). Additionally, Rule 702 states that an expert may be
              qualified based on “knowledge, skill, experience, training, or
              education.” Hicks, 389 F.3d at 524; see also Kumho Tire Co., Ltd.
              v. Carmichael, 526 U.S. 137, 147, 119 S. Ct. 1167 (1999)
              (discussing witnesses whose expertise is based purely on
              experience). “A district court should refuse to allow an expert
              witness to testify if it finds that the witness is not qualified to testify
              in a particular field or on a given subject.” Huss v. Gayden, 571 F.3d
              442, 452 (5th Cir. 2009), quoting Wilson v. Woods, 163 F.3d 935,
              937 (5th Cir. 1999).

              The Court finds Nurse Wild is not qualified to testify to the conduct
              and actions of law enforcement officers. Thus, her opinions are
              inadmissible. The fact that Nurse Wild has 31 years of experience
              in the correctional health setting does not qualify her to testify as to
              whether the law enforcement officers were “deliberately
              indifferent.” Nurse Wild begins her “Discussion and Opinion”
              section by concluding that based on “my 31 years in the correctional
              health setting, it is my opinion that the care provided by ... health
              providers ... was so dysfunctional, uncaring and haphazard, that it
              amounted to deliberate indifference.” Record Document 38-2 at 6.
              Nurse Wild then reviews national accreditation standards and
              Louisiana statutes as they relate to health care providers. See Record
              Document 38-2 at 6-9. After comparing these standards with the
              actions of Dr. Hearn and Nurse Edwards, Nurse Wild then concludes
              that “the emergency response [of Deputy Tate] was well below the
              standard of care” and “the correctional officers at the Claiborne
              Parish Women's Jail were subjectively aware that [ ] Grafton was in
              need of medical treatment for a serious condition and consciously
              disregarded her serious health care needs.” Record Document 38-2
              at 9-10.

              Although Nurse Wild has a specialized knowledge in the field of
              correctional health care, she fails to show how she has any
              specialized knowledge of the standards or guidelines of correctional
              officers—Nurse Wild has no experience or training as a law
              enforcement officer or as an officer at a correctional facility. Thus,
              she is unqualified on this issue and her testimony on this matter is
              excluded. See Lee Green v. LA. Dep’t of Pub. Safety & Corr., 2010
              WL 1628769, *4 (W.D. La. 2010). The Court acknowledges that
              Nurse Wild may be qualified to render her opinions on the actions
              of Nurse Edwards, but her actions are not at issue in this matter.
              Nurse Wild is not a medical doctor and cannot opine on the conduct
              or standard of care pertaining to Dr. Hearn. Therefore, the Court



                                                  14
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 15 of 17 PageID #: 999




                   finds Nurse Wild's opinions inadmissible under Fed. R. Evid.
                   702(a).

  [Id., at * 5].

          Nale does not address this issue in her opposition.

          The Court agrees with Defendants’ arguments. Although Wild is qualified to render her

  opinions on the actions of Nurse Finely, she has no experience or training as a law enforcement

  officer or as an officer at a correctional facility, and she is not qualified to render her opinions on

  their actions. Accordingly, Defendants’ motion is GRANTED, and Wild’s Report and testimony

  as to inadequacies in inmate care by correctional officers is excluded.

                   7.     Wild’s Report makes improper credibility determinations

          Defendants object to the following credibility assessment in Wild’s Report:

                   ...Nurse Finley... stated in his affidavit that Ms. Nale’s fingers
                   appeared the same at release at [sic] they did at intake, but this
                   statement is suspicious since he testified that he never examined this
                   patient.

  [Doc. No. 27-2, p. 8, emphasis added].

           “As a general rule, an expert may not opine on another witness’s credibility because this

  testimony does not help the trier of fact, who can make its own credibility determinations. ...

  Accordingly, courts often preclude experts from testifying that ... a certain witness is or is not

  believable.” Nagle, supra, 2016 WL541436, at *4, citing United States v. Hill, 749 F.3d 1250,

  1260, 1263 (10th Cir. 2014) (collecting cases); see also Poole-Ward v. Affiliates for Women’s

  Health, P.A., 329 F.R.D. 156, 168-169 (S.D. Tex. 2018) (“Dr. Nace’s statement that ‘there have

  been no credible reports or any indications of subsequent substance misuse, abuse or dependence

  based upon my review of multiple independent sources of information’ ..is stricken, because it

  opines as to the credibility of the medical staff who saw Dr. Poole-Ward on May 21”).



                                                    15
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 16 of 17 PageID #: 1000




             Defendants contend that Wild clearly makes a credibility assessment, which should be

   stricken and excluded.

             Nale responds that Nurse Wild’s report regarding Nurse Finley is not a credibility

   determination; instead, the Report includes statements by Nurse Finley. In his deposition, Finley

   claims that he never had any previous experience with Reynaud’s disease and never researched it

   [Finley Deposition, Doc. No. 37-1, p. 28]. He never took any cultures or blood from Nale to

   determine if her fingers were necrotic or gangrenous [Id.]. He screened Nale on intake, but any

   records of that screening are gone [Id., p. 30]. Finley’s belief is that Nale’s fingers never got any

   worse while she was under his care, but he never examined her fingers other than the first day [Id.,

   p. 46]. He ordered medications for her fingers on May 21, 2018, but the medications did not arrive

   until June 5, 2018 [Pharmacy Records, Doc. No. 37-2]. He did not know that Nale had a right

   guaranteed to see a physician within 48 hours of request under Louisiana law [Doc. No. 37-1, pp.

   69-70].

             Nale asserts that these are Nurse Finley’s statements in his deposition, not credibility calls.

   In the event any of Wild’s opinions were based on a credibility call, Nale states the questions at

   trial will be couched as, “If the jury finds that inmate X’s testimony is credible, would you find

   that Nurse Finley’s actions evidenced a breach in the standard of care?” This is the standard type

   of hypothetical questions that is posed to expert witnesses and completely appropriate. In the end,

   the jury is free to accept, in whole or in part, any of her testimony.

             The Court finds that Wild made an improper credibility determination as to an alleged

   “suspicious” statement by Nurse Finley regarding the condition of Nale’s fingers. Nale fails to

   address Defendants’ cited case law demonstrating the impropriety of an expert’s credibility

   assessments; instead, Nale essentially argues Nurse Finley’s statement was suspicious. Although



                                                       16
Case 3:19-cv-00473-TAD-KLH Document 45 Filed 12/07/20 Page 17 of 17 PageID #: 1001




   Nale is free to cross-examine Nurse Finley at trial (or seek to use deposition testimony), Wild’s

   statement regarding Nurse Finley’s credibility is improper.

          Accordingly, Defendants’ motion is GRANTED, and the above statement by Wild

   assessing Nurse Finley’s credibility is excluded.

   III.   Conclusion

          Accordingly, for these foregoing reasons, Defendants’ Motion in Limine [Doc. No. 27] is

   GRANTED IN PART and DENIED IN PART.

                  MONROE, LOUISIANA, this 7th day of December, 2020.




                                                        ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                   17
